Case 2:20-mj-00651-AKT Document 1 Filed 08/10/20 Page 1 of 4 PageID #: 1


                                                                             FILED
                                                                           IN CLERK'S OFFICE
                                                                   U.S. DISTRICT COLIRT E.D N.Y.
BTK
F. #2020R00702                                                     ★        AUG 1 0 2020       ★
                                                                     LONG ISLAND OFFICE
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                       X              TO BE FILED UNDER SEAL


UNITED STATES OF AMERICA                              COMPLAINT AND
                                                      AFFIDAVIT IN                    SUPPORT
           - against -                                OF   ARREST            WARRANT


MARIO SERGIO BLANCO VENTURA,                         (8 U.S.C. §§ 1326(a), 1326(b)(2))

                         Defendant.

                                                                              V '-.
                                       X
                                                                   vij''
EASTERN DISTRICT OF NEW YORK,SS:

              DENNIS CARROLL, being duly sworn, deposes and states that he is a

Deportation Officer with the United States Immigration and Customs Enforcement, duly

appointed according to law and acting as such.

              On or about August 7, 2020, within the Eastern District of New York, the

defendant MARIO SERGIO BLANCO VENTURA being an alien who had previously been

arrested and convicted of an aggravated felony, to wit: Rape in the Third Degree, in violation

of New York State Penal Law Section 130.25(2), and was thereafter excluded and removed

from the United States, and who had not made a re-application for admission to the United

States to which the Secretary of the Department of Homeland Security, successor to the

Attorney General of the United States, had expressly consented, was found in the United

States.


              (Title 8, United States Code, Sections 1326(a), 1326(b)(2))
Case 2:20-mj-00651-AKT Document 1 Filed 08/10/20 Page 2 of 4 PageID #: 2




               The source of your deponent's information and the grounds for his belief are

as follows:'

               1.     1 have been a Deportation Officer for approximately 15 years with ICE

and have been involved in the investigation of numerous cases involving the illegal reentry

of aliens. I am familiar with the facts and circumstances set forth below from my

participation in the investigation; my review of the ICE investigative file, including the

defendant's criminal history record; and from reports of other law enforcement officers

involved in the investigation.

               2.     On October 14, 2004, the defendant MARIO SERGIO BLANCO

VENTURA was arrested by the Nassau County Police Department("NCPD"), in Nassau

County, New York and charged with Rape in the Second Degree, in violation of New York

State Penal Law Section 130.25(2), and another criminal sex offense. In connection with

the defendant's October 14, 2004 arrest, the defendant's fingerprints were taken.

               3.     ICE officials ran a criminal history report and found that the defendant

MARIO SERGIO BLANCO VENTURA,a citizen of El Salvador, had previously been

removed from the United States to El Salvador on or about July 15, 2005. In connection

with his removal, the defendant's fingerprints were taken and, in addition, a photograph of

him was taken.


               4.     On or about February 18, 2005, in the County Court of Nassau County,

the defendant MARIO SERGIO BLANCO VENTURA was convicted of Rape in the Third



       '       Because the purpose of this Complaint is to set forth only those facts necessary
to establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which I am aware.
Case 2:20-mj-00651-AKT Document 1 Filed 08/10/20 Page 3 of 4 PageID #: 3


                                                                                            3



Degree, in violation of New York State Penal Law Section 130.25(2), which is an aggravated

felony offense. The defendant was sentenced to a term of imprisonment of six months to be

followed by five years of probation. In connection with this conviction, a photograph of the

defendant was entered into the New York State Sex Offender Registry.

              5.       The defendant MARIO SERGIO BLANCO VENTURA'S fingerprints

taken from his July 15, 2005 removal and his October 4, 2004 arrest were provided to an ICE

Officer, who is certified in fingerprint analysis and comparison. Comparisons of the

fingerprints revealed that they matched.

              6.       In addition, I reviewed photographs of the defendant MARIO SERGIO

BLANCO VENTURA that were taken in connection with his July 15, 2005 removal and his

entry into the New York State Sex Offender Registry following his 2005 conviction for Rape

in the Third Degree.

              7.       On or about August 7, 2020, while conducting surveillance at locations

in Nassau County, New York, I observed an individual, who, based upon my review of the

photographs of the defendant MARIO SERGIO BLANCO VENTURA that are described

above and other information gathered during the course of the investigation into the

defendant, I believe to be the defendant.

              8.       A search of immigration records has revealed that there exists no

request by the defendant MARIO SERGIO BLANCO VENTURA for permission from either

the United States Attorney General or the Secretary of the Department of Homeland Security

to re-enter the United States after removal.

              WHEREFORE, your deponent respectfully requests that the defendant

MARIO SERGIO BLANCO VENTURA, be dealt with according to law. Because
Case 2:20-mj-00651-AKT Document 1 Filed 08/10/20 Page 4 of 4 PageID #: 4




disclosure of the contents of this Complaint and AHidavit would jeopardize an ongoing
 investigation and could result in the Highi ofthe defendant and'or the destruclion of
evidence. I respectfully request that this Complaint and                    accompanying
 Arrest Warrant be filed under seal, pending further oi%r ot\tl(e Court.,

                                                      CARROLij^
                                             DeportationOfflcer. Cniied States Immigration
                                             and Customs enforcement


 Sworn to before me this
IQ^day of-August. 2020


   /S/   AK, TcmtUn^spi^.
 THE HONORABLE A. KATHLEEN TOMLINSON
 UNITED STATES NLVGISTKA I E JUDGE
 EASTERN DISTRICT OF NEW YORK
